                  Case 19-10214 Doc          67 Filed 06/05/19 Entered              06/05/19 14:14:23
                              Desc          Main Document           Page             1 of 2


                                              UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF VERMONT

                     In re:                                             Chapter 7
                              Hermitage Inn Real Estate Holding         Involuntary Case No.: 19-10214 (CAB)
                              Company, LLC
                                    Putative Debtor


                      NOTICE OF JOINDER (i) IN SUPPORT OF MOTIONS SEEKING TRANSFER OF
                        VENUE OF PENDING CHAPTER 11 CASES FROM THE UNITED STATES
                     BANKRUPTCY COURT FOR THE DISTRICT OF CONNECTICUT TO THE DISTRICT
                      OF VERMONT, and (ii) IN OPPOSITION TO THE MOTIONS TO TRANSFER THE
                      PENDING CHAPTER 7 CASE FROM THE U.S. BANKRUPTCY COURT FOR THE
                            DISTRICT OF VERMONT TO THE DISTRICT OF CONNECTICUT


                              Cold Brook Fire District No. 1 (“CBFD”) by its attorneys, Pratt Vreeland Kennelly

                     Martin & White, Ltd., hereby file its Notice of Joinder.

                              (i)    In Support of the Motions seeking transfer of venue of pending chapter 11

                                     cases from the United States Bankruptcy Court for the District of

                                     Connecticut to the District of Vermont, filed by the Petitioning Creditors

                                     (Doc. No 28) and Barnstormer Summit Lift, LLC (Doc. No. 32); and

                              (ii)   In Opposition to the Motions to transfer the pending chapter 7 case from

                                     the U.S. Bankruptcy Court for the District of Vermont to the District of

                                     Connecticut, by Hermitage Inn Real Estate Holding Company, LLC

                                     (“HIRECH”) (Doc. No. 46).

                              CBFD is a municipal entity and a party to executory contracts with HIRECHC

                     concerning the provision of water and sewage disposal services. The Berkshire Bank

                     has been paying the amounts due CBFD under the agreements with HIREHC that came

                     due since the Bank filed the foreclosure action. CBFD’s claims and liens are creatures

PRATT VREELAND       of Vermont law and should be decided by a court familiar with that law.
KENNELLY MARTIN
  & WHITE, LTD.
  P.O. BOX 280
  RUTLAND, VT
  05702-0280
                  Case 19-10214 Doc         67 Filed 06/05/19 Entered              06/05/19 14:14:23
                              Desc         Main Document           Page             2 of 2


                            For the reasons advanced in the by Barnstormer and the Petitioning Creditors in

                     their Motions and the Opposition filed by Barnstormer to the Putative Debtor’s transfer

                     motion, the Chapter 11 cases pending in the District of Connecticut should, in the

                     interest of justice and for the convenience of the parties, be transferred to the District of

                     Vermont.

                            Accordingly, CBFD requests that the Motions of Barnstormer and the Petitioning

                     Creditors to transfer the Chapter 11 cases pending in the District of Connecticut to the

                     District of Vermont be granted and that the Putative Debtor’s motion to transfer venue

                     the District of Connecticut be denied.




                            DATED at Rutland, Vermont this 5th day of June, 2019.




                                                         Cold Brook Fire District No. 1
                                                         by its counsel,




                                                         By:    /s/ John     J. Kennelly
                                                         John J. Kennelly, Esq.
                                                         Pratt Vreeland Kennelly Martin & White Ltd.
                                                         P.O. Box 280
                                                         Rutland, Vermont 05702
                                                         kennelly@vermontcounsel.com
                                                         ERN: 2039 / ATY 2069




PRATT VREELAND
KENNELLY MARTIN
  & WHITE, LTD.
  P.O. BOX 280
  RUTLAND, VT
  05702-0280
